Citation Nr: 0927398	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  04-28 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for right knee arthritis, 
to include as secondary to service-connected foot 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel
INTRODUCTION

The Veteran served on two periods of active duty from April 
1965 through April 1985 and from February 1991 through 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  The Veteran 
subsequently filed a Notice of Disagreement in November 2003, 
which was followed by a June 2004 Statement of the Case.  The 
Veteran perfected his appeal by filing a Substantive Appeal 
in August 2004.  In March 2007, the Veteran appeared and 
provided his testimony at a Travel Board hearing which was 
held at the Winston-Salem RO.  At that time, the Board agreed 
to hold the record open for an additional 60 days in order to 
permit the Veteran to submit additional evidence for 
consideration.  No records were received during that period.

The Board notes that the Veteran's appeal also initially 
included the issues of service connection for arthritis of 
his right hand; whether new and material evidence was 
received to reopen a claim for service connection for 
residuals of a lumbar fracture; entitlement to a compensable 
initial evaluation for bilateral pes planus, hallux valgus, 
and deformity of the third toe of both feet; and entitlement 
to a compensable initial evaluation for calluses of both 
feet.

The Veteran's request to reopen his claim for service 
connection for residuals from a lumbar fracture was denied in 
a December 2007 Board decision and remand.  The Veteran's 
claim regarding calluses of both feet was voluntarily 
dismissed by the Veteran.  In a separate and subsequent Board 
decision and remand issued in August 2008, the Veteran's 
claim for service connection for arthritis of his right hand 
was denied.  The Veteran was granted an increased initial 
evaluation of 10 percent for bilateral pes planus with hallux 
valgus and deformity of the third toe bilaterally.

In the December 2007 decision and remand, the Veteran's claim 
of service connection for right knee arthritis was remanded 
in order that the RO make efforts to obtain additional 
private treatment records and Social Security Administration 
(SSA) records before readjudicating the matter.  The RO's 
readjudication was to consider possible service connection of 
the claimed right knee arthritis as being secondary to the 
Veteran's service-connected pes planus disorders; a theory 
raised by the Veteran at his March 2007 hearing.

Although SSA records were obtained by the RO, and subsequent 
efforts were made to obtain all identified and outstanding 
private treatment records, a Supplemental Statement of the 
Case issued by the RO in April 2008 did not address the 
Veteran's theory of secondary service connection for his 
claimed right knee arthritis.  Accordingly, the matter was 
remanded again in August 2008 for full consideration and 
adjudication in that regard by the RO.  In May 2009, a 
Supplemental Statement of the Case was issued by the RO, 
which denied the Veteran's claim for service connection for 
right knee arthritis on both a direct and secondary basis.  
This matter has now returned to the Board for adjudication.


FINDING OF FACT

The evidence of record, on balance, does not demonstrate that 
the Veteran's right knee arthritis is etiologically related 
to an in-service injury, illness, or disease, or to his 
service-connected bilateral pes planus, hallux valgus, and 
deformity of the third toe of both feet.


CONCLUSION OF LAW

Right knee arthritis was not incurred in or aggravated by 
service, and is not proximately due to, the result of, or 
aggravated by service-connected bilateral pes planus, hallux 
valgus, and deformity of the third toe of both feet.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

II.  Analysis

In this case, the Veteran's service treatment records are 
silent for any complaints of right knee symptoms, nor do they 
reflect any treatment for or diagnosis of a right knee 
disorder.  Similarly, the Veteran's April 1965 enlistment 
examination, physical examinations in April 1965, December 
1975, April 1980, December 1983, and September 1991, and 
January 1985 retirement examination do not reflect any 
reported right knee symptoms or clinical findings of any 
abnormalities of the right knee.

Post-service treatment records generally do not reflect any 
active or ongoing treatment for the Veteran's right knee.

At a May 1990 private follow-up treatment for left ankle 
pain, the Veteran reported a history of "some arthritis in 
both knees."  The record does not reflect a diagnosis of 
right knee arthritis.

In October 2002, the Veteran submitted a statement in which 
he stated that he had not sought treatment for his right knee 
symptoms since his discharge from active duty service.  He 
stated that he was unable to kneel on hard surfaces due to 
pain in his right knee.  He also reported that he was unable 
to flex his knees, squat or perform deep knee bends, and had 
difficulty rising from a seated position.

In a November 2003 statement from the Veteran, he asserted 
that a determination had been made, at his retirement 
physical evaluation, that he was experiencing the early 
stages of arthritis in his knees.

In an August 2004 statement, the Veteran asserted that his 
right knee problems had begun in service simultaneously with 
symptoms in his left knee.  He acknowledged that he was not 
receiving medical treatment for his right knee symptoms, but 
reported that he was experiencing right knee pain while 
standing, after long periods of walking and sitting.  The 
Veteran further stated that his right knee symptoms were 
aggravated by symptoms in his feet.

In October 2006, the Veteran underwent a VA examination of 
his right knee.  At that time, the Veteran reported a history 
of right knee pain that dated back to the 1970's or 1980's.  
Regarding his current symptoms, he complained of continued 
pain and swelling in his right knee which was present after 
prolonged periods of sitting or standing.  An examination of 
the right knee revealed normal range of motion, with flexion 
to 140 degrees and full extension.  No changes in range of 
motion were noted with repetitive motion.  There was no 
observed redness, swelling, or tenderness of the right knee.  
No abnormalities were noted upon varus or valgus stress 
testing.  Drawer and McMurray's signs were negative.  X-rays 
of the Veteran's right knee revealed degenerative changes of 
all compartments with scalloping of the medial tibial 
plateau.  Mild joint space narrowing of the medial 
compartment was observed.  Based upon the examination, the 
examiner provided a diagnosis of patellofemoral syndrome of 
the right knee with residuals.  The examiner concluded, 
however, that the Veteran's right knee symptoms were not 
related to his active duty service or to the Veteran's left 
knee disorder.  Although the examiner acknowledges the 
Veteran's reported medical history of right knee pain since 
the 1970s or 1980s, he noted in his report that he was unable 
to locate any documentation in the claims file of right knee 
symptoms or any treatment for such symptoms.

At the Veteran's March 2007 Travel Board hearing, the Veteran 
asserted that, from speaking with his physicians, he believed 
that his claimed right knee arthritis was secondary to his 
service-connected pes planus injuries in both feet.  
According to the Veteran, the symptoms in his feet required 
him to shift his legs in such a manner that the cartilage in 
his right knee had become weakened.  At the Veteran's 
request, the record was held open for an additional sixty 
days to permit the Veteran to submit additional evidence in 
support of his assertion.  No records were received during 
that period.
 
As directed by the Board in its December 2007 decision and 
remand, the RO has obtained the Veteran's SSA records.  The 
Veteran's treatment records which are contained in the SSA 
records also provide scant evidence of any right knee 
symptoms or treatment.  At a November 2003 physical therapy 
visit for treatment of a right shoulder injury, the Veteran 
once again provided a history of arthritis in both knees.  In 
April 2005, the Veteran sought a private evaluation from Dr. 
Fathima N. Kabir for joint and muscle symptoms.  At that 
time, the Veteran stated that he had developed generalized 
joint pain in his knees during the 1980s.  An examination of 
the knees revealed minimual crepitus without effusion or 
deformities.  The Veteran was diagnosed with generalized 
osteoarthritis of various joints including his knees.  No 
opinion was rendered, however, which etiologically related 
the Veteran's osteoarthritis to his active duty service or to 
the Veteran's bilateral pes planus injuries.

Based upon the foregoing evidence, the Veteran is not 
entitled to service connection for right knee arthritis, 
either on a direct or secondary basis.  The Veteran's service 
treatment records do not reflect any in-service complaints of 
right knee symptoms.  They also do not reflect any in-service 
treatment for right knee symptoms, nor do they reflect a 
diagnosis of arthritis or any other disorder of the right 
knee.  The Veteran's post-service treatment records indicate 
an April 2005 diagnosis of generalized arthritis of various 
joint groups, including the Veteran's right knee.  The 
corresponding treatment note, however, does not reflect any 
medical opinion that the Veteran's osteoarthritis is 
etiologically related to the Veteran's active duty service or 
to his service-connected disorder in both feet.  An October 
2006 VA examination revealed patellofemoral syndrome of the 
right knee with residuals.  The examiner noted, however, that 
the Veteran's reported medical history of right knee pain 
since the 1970s or 1980s was not documented by any evidence 
in the claims file.  The examiner concluded that the 
Veteran's right knee symptoms were not related to his active 
duty service or to his left knee disorder.

Currently, the only other evidence of record supporting the 
Veteran's claim is his own lay opinion, as expressed in his 
various statements from October 2002, November 2003, and 
August 2004, in his reported medical histories to his 
treating physicians and the VA examiner as noted above, and 
at his March 2007 Travel Board hearing testimony.

Even if the Veteran's contentions could be read as claiming 
continuity of symptomatology since service, the history 
provided by the Veteran is substantially rebutted by the 
complete absence of treatment for this disorder during 
service or soon thereafter.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is 
obligated to, and fully justified in, determining whether lay 
testimony is credible in and of itself, and that the Board 
may weigh the absence of contemporary medical evidence 
against lay statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In this case, the Veteran has not been shown to 
possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for right knee 
arthritis, to include as secondary to service-connected foot 
disabilities, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for arthritis of the right 
knee in notification letters mailed to the Veteran in October 
2002 and December 2004.  In a separate March 2006 
notification letter, the Veteran was notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran was further advised as to the 
information and evidence necessary to substantiate and 
complete his claim of service connection for right knee 
arthritis, to include as secondary to service-connected foot 
disabilities in a separate November 2008 notification letter.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records, SSA records, 
and identified private treatment records have been obtained.  

Additionally, the Veteran was afforded a VA examination of 
his right knee in October 2006.  The Board observes that the 
examiner's report, which pre-dated the Veteran's March 2007 
hearing at which he initially raised a theory of secondary 
service connection, does not specifically address whether the 
Veteran's diagnosed right knee patellofemoral syndrome and 
residuals are etiologically related to the Veteran's service-
connected pes planus of both feet.  The Board notes, however, 
that under 38 U.S.C.A. § 5103A(d), a VA medical examination 
is to be afforded a veteran where such an examination "is 
necessary to make a decision on the claim."  A VA 
examination is "necessary" where the evidence, taking into 
consideration all information and lay or medical evidence:  
(1) contains competent evidence that the veteran has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the veteran's active military, naval, 
or air service; and (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.

As noted previously, the evidence of record does not contain 
any competent medical evidence relating the Veteran's right 
knee disorder to his service-connected foot disability.  
Moreover, the Board notes that the Veteran has not provided 
any additional evidence in that regard despite additional 
opportunities to do so after his March 2007 hearing, and 
being provided a reasonable period of time in which to do so 
following the RO's notification letter of November 2008.  In 
this regard, the Board notes that it is well-established that 
VA's duty to assist a claimant is not always a "one-way 
street."  A claimant seeking help cannot passively wait for 
it in those circumstances where he or she may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Accordingly, in light of the Veteran's lack of a response to 
VA's efforts to assist him with the factual development of 
his claim, no further effort will be expended to assist him 
in this regard.  The claim must be evaluated solely on the 
evidence currently of record.

Under the circumstances, there is no reasonable possibility 
that a VA examination would result in findings favorable to 
the Veteran, and a VA examination is not "necessary" for 
purposes of making a decision insofar as the Veteran's 
entitlement to service connection for right knee arthritis, 
on a theory of secondary service connection.  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for right knee arthritis, to include as 
secondary to service-connected foot disabilities, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


